Citation Nr: 0523557	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-20 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge (VLJ) in March 2005.  


FINDINGS OF FACT

1.  A back disorder was not shown to be present in service or 
until years thereafter and is not related to the veteran's 
period of military service, including any in-service injury.

2.  There is no evidence that the veteran currently suffers 
from impaired hearing as defined by VA.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1945 to 
April 1947.  The veteran's service medical records are 
negative for any treatment or complaints of a back 
disability.  The veteran's service medical records are also 
negative for any finding of hearing loss.  The veteran's 
separation examination dated in March 1947 did not list any 
musculoskeletal defects.  The veteran obtained a 15/15 on his 
whispered voice hearing examination at the time of his 
separation examination.

The veteran testified at a Board hearing in March 2005.  He 
reported that while he was stationed in the Philippines in 
the summer of 1946 he was riding as a passenger in a jeep 
which hit a pothole and flipped.  He testified that he was 
thrown from the jeep, and he hit his back and his head.  He 
reported that he went to the hospital at Clark Air Base the 
next morning and was given pain pills.  He did not believe x-
rays were obtained.  He testified that he walked doubled over 
and could not straighten his back for two months and was 
placed on restricted duty.  He testified that he sought 
treatment for his back while in service about five or six 
times and was given pain pills each time.  He reported that 
he sought medical attention for his back in the 1960s and was 
diagnosed with a degenerated disc in his lower spine.  He 
reported that the doctor who treated him was elderly and he 
believed all treatment reports had been destroyed.  

The veteran also testified about his hearing loss claim.  He 
reported that he was exposed to noise on a B-29 bomber on two 
occasions for about an hour each time.  He also reported that 
he was exposed to artillery fire on a firing range on one 
occasion during basic training.  He testified that he had no 
recreational or occupational noise exposure.  His spouse 
testified that he began having trouble with his hearing in 
the 1970s.  The veteran reported that he got hearing aids in 
1989 and again more recently his wife purchased hearing aids 
for him.  He reported that he would attempt to get a 
statement from his physician regarding his current hearing 
loss.  

After his Board hearing, the veteran submitted an examination 
report from Palo Alto Spine dated in April 2005.  It was 
noted that the veteran reported having lower back and leg 
pain.  On x-ray, degenerative disc disease was shown at L5-
S1.  

The RO requested VA outpatient treatment reports from the 
Louisville VA medical center.  There was no record that the 
veteran had received any treatment for a back disability or 
hearing loss.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including arthritis or 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back

In this case the veteran reports that he injured his back in 
service.  As noted above, the veteran's service medical 
records are negative for any reference to a back condition or 
injury.  The veteran's separation examination was negative 
for any musculoskeletal defects.  

The veteran denied having back injuries prior to military 
service.  He claims that he was injured in service when a 
jeep he was riding in hit a pothole and flipped.  He reported 
that he sought medical treatment the next morning and on five 
or six other occasions while he was in service.  However, the 
first evidence of the veteran having a back disorder is 
contained in the April 2005 examination performed by Dr. 
Castro.  The report provides an x-ray showing of degenerative 
disc disease.  The examiner also referred to arthritis, but 
it was not made clear whether arthritis was shown on x-ray.  
The report provides no etiology for any back disability.  

When all of the evidence of record is considered, it does not 
support a finding that the veteran's current back disability 
is connected to his period of military service.  In short, 
there is no objective evidence of record that relates the 
veteran's current back disability to his military service.  
Any injury he may have sustained in service has not been 
linked to any current back disability.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, service connection must be denied.

The Board notes that the veteran has alleged that his current 
back disability is due to an injury he said he incurred 
during his military service.  While the veteran is capable of 
providing information regarding his current back condition, 
as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Hearing Loss

For purposes of a hearing loss service connection claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

In this case the record is negative for any evidence of 
hearing loss that satisfies the criteria found at 38 C.F.R. § 
3.385.  There is no evidence to show that the veteran had any 
sensorineural hearing loss within one year after service.  
Further, the veteran has not provided, or identified, any 
evidence that would show that he has a current hearing loss 
disorder that would satisfy the necessary criteria.  Id.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran did not provide any 
evidence that he currently suffers from hearing loss as 
defined by VA.  

The veteran testified that he was exposed to acoustic trauma 
when he was a passenger in a B-29 bomber on two occasions in 
service and when he was in basic training and was exposed to 
artillery fire on the firing range on one occasion.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has a hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link a current disability to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu, supra.  Accordingly, 
absent evidence of his having impaired hearing as defined by 
§ 3.385, his claim for service connection for hearing loss 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability or hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection for 
his back disability in June 2003.  He was notified of the 
evidence/information required to substantiate his claim for 
service connection for hearing loss in May 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit evidence to 
show that he had a current disability or to identify sources 
of evidence/information that he wanted the RO to contact on 
his behalf.  

The RO denied the veteran's claim for service connection for 
a back disability in September 2003 and his claim for hearing 
loss in September 2004.  

The veteran was issued a statement of the case (SOC) for his 
back disability claim in May 2004 and for his hearing loss 
claim in November 2004.  The SOCs addressed the entire 
development of his claims.  The SOCs addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
evidence to the case. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  He was told to 
submit pertinent evidence in his possession.  The May 2004 
and November 2004 SOCs informed the veteran as to why the 
evidence of record did not allow for the grant of his claims.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset that he 
needed to submit medical evidence to show that he had current 
disabilities.  The veteran provided no evidence of link 
between his back disability and any incident in service and 
no evidence of current impaired hearing as defined by VA.  

The Board has considered whether a VA examination was 
required in this case, under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. 
§ 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See also Charles v. Principi 16 Vet. App. 370, 
375 (2002).  The evidence of record is such that the duty to 
obtain a medical examination is not triggered in this case.  
The veteran alleges that he suffers from a back disability 
due to an accident in service and hearing loss due to his 
exposure to acoustic trauma while in service.  His SMRs are 
negative for any musculoskeletal defects or hearing loss and 
the veteran did not report any such problems at the time of 
his separation physical examination.  Further, the veteran 
was asked to provide evidence of a current hearing impairment 
and he did not.  The veteran appears to have based his claim 
for entitlement to service connection for hearing loss on his 
opinion that his exposure to acoustic trauma had caused him 
to suffer from the claimed disorder.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether or not an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no evidence of a back disability in service 
and there is no competent medical evidence linking any 
current back disability to the veteran's service.  Neither is 
there any evidence of hearing loss in service and there is no 
competent medical evidence of hearing loss at this time.  
Thus, there is no requirement to obtain a VA medical 
examination for the issues in this case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  Cf. Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for a low back disability is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


